          Case 7:19-cr-00666-KMK
          Case 7:19-cr-00666-KMK Document
                                 Document 98
                                          97 Filed
                                             Filed 04/21/20
                                                   04/20/20 Page
                                                            Page 11 of
                                                                    of 44




                                                                    VICTOR M. URBAEZ, ESQ.
                                                                      COUNSELOR AT LAW
                                                                         295 Broadway
    T,
         u
 Abogado del pueblo;
                                                                       Paterson, NJ 07501
                                                                        Tel: 201-540-8722
                                                                        Fax:201-584-0272
                                                                       vicurbaez@hotmail.com
   TU abogado.sm
                                                                      vicurbaez@hotmail.com


                                 UTUTUTUTUTUTUTUTUTUIUTUTUTUTUTlJTUTUTUTUTlJTUTUTUTUTUTUTU T



                                                                   April 19, 2020

Honorable Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, NY 10601

Re: United States of America v. JeanCarlos Laureano et al
Indictment #: 19-cr-666

Dear Hon. Karas:

        Defendant JeanCarlos Laureano, by his counsel and pursuant to 18 USC § 3145(b);
respectfully motions the Court to review and reconsider his current bail status so that he can be
released due to (1); the outbreak of the Coronavirus Pandemic and (2); as a minor participant in
this matter he is not a flight risk or poses any danger to the community as previously thought. In
support thereof Counsel represents as follows:

                                   STANDARDS FOR BAIL

         The Bail Reform Act requires that a court should "bear in mind that it is only a 'limited
group of offenders' who should be denied bail pending trial." Pretrial release "permits the
unhampered preparation of a defense," "serves to prevent the infliction of punishment prior to
conviction," and protects the presumption of innocence. Under the Bail Reform Act, a court may
order a defendant released on his/her own recognizance, or if the Court deems necessary, with the
least restrictive condition, or combination of conditions, to reasonably assure the appearance of
the defendant and the safety of the community, United States v. Shakur, 817 F.2d 189, 195 (2d
Cir. 1987) (quoting S. Rep. No 98-255 at 7, as reprinted in 1984 U.S.C.C.A.N. 3182, 3189). Stack
v. Boyle, 342 U.S. (1951). Only if the Court finds that no conditions will reasonably assure the
defendant's appearance or the safety of the community should the Court order the defendant
detained prior to trial.
[-              Case 7:19-cr-00666-KMK
     _ - - - - -~ase-7-:19-cr-00666-KM K Document
                                         :oc-ument 98
                                                   97 Filed
                                                      Filed 04/21/20
                                                            04/20/20 Page
                                                                     Pag-e 22:f
                                                                             of 4
                                                                                4



                    Moreover, In making a bail determination, the Court must consider the factors set forth at
           18 U.S.C. § 3142(g), including: (i) the nature and circumstance of the offense charged; (ii) the
           weight of the evidence against the person; (iii) the history and characteristics of the person; and
           (iv) the nature and the seriousness of the danger to any person or the community that would be
           posed by the person's release.

                                              PRECEDURAL HISTORY

                   On October 18, 2018 Defendant JeanCarlos Laureano appeared before the Honorable Lisa
           Margaret Smith for a bail hearing. At the conclusion of the hearing Mr. Laureano's bail application
           was denied based on flight risk and danger to the community. In the indictment, Mr. Laureano's
           name appears third out of eleven total Defendants. Count one of the indictment charges Mr.
           Laureano with narcotics conspiracy to sale crack cocaine in an amount exceeding 500 grams.

                                                      ARGUMENT

                                       OVERT ACTS AS PER INDICTMENT

                    Contrary to the accusation and the fact that Mr. Laureano's name appears third in the
           indictment out of a total of eleven co-defendants; to date, all evidence indicate that Mr. Laureano
           remains at best a minor participant. According to the indictment Mr. Laureano is seeing engaging
           in a number of drug transactions to which the government does not quantify any amount or type
           of drug. Moreover, during these transactions singling out Mr. Laureano's overt acts no drugs were
           seeing exchanged hands, confiscated or found on anyone including Mr. Laureano. In addition,
           there is nothing in the indictment by way of overt acts in which Mr. Laureano organized, participate
           or conspired to sell narcotics to an undercover police officer or confidential informant. Finally, in
           the indictment there are two major sell of crack cocaine; one for 250 grams and a second for 290
           grams. Once again, the indictment fails to single out the overt acts of Mr. Laureano as it pertains
           to these two particular sell transactions.

                                        OVERT ACTS AS PER DISCOVERY

                    In later discovery it was revealed that Mr. Laureano's overt acts may have included a total
           sell of approximately 2.5 grams of crack cocaine. Once again just like the indictment, discovery
           too failed to single out the overt acts of Mr. Laureano as it pertains to these two major crack sell
           in excess of 500 grams. There is nothing remotely solid in the discovery record suggesting that
           Mr. Laureano is a major player, manager, organizer or conspirator. Mr. Laureano can' t be held
           accountable for selling and conspiring to sell over 500 grams of crack cocaine without any
           evidence or proof from the government. Mr. Laureano cannot be held on ramp up charges without
           any legal basis or evidential justification. In fact, I dare say that Mr. Laureano is being brought up
           on, "My Brother's Keeper" charges and paying for the transgressions of others without his
           knowledge or involvement.

                   In this instance, the government has provided hundreds of pages of discovery. Such
           discovery consists of reports, wiretap records, surveillance recordings, photos, videos and phone
           records. To date, there is not a single piece of evidence that points to Mr. Laureano as being a
           ringlGfidGr, mum1gm, orgflllizcr, compirntor or ll mlljor pliyer. A~ain, th~ fact that Mr. Umremio'g
          Case 7:19-cr-00666-KMK
          Case 7:19-cr-00666-KMK Document
                                 Document 98
                                          97 Filed
                                             Filed 04/21/20
                                                   04/20/20 Page
                                                            Page 3
                                                                 3 of
                                                                   of 44



name is third in the indictment; and thus, viewed as a major player, cannot be substantiated with
evidentiary proof or rebutted now that the discovery period is complete.
                                OCTOBER'S BAIL HEARING

         On that note, during Mr. Laureano's bail hearing six months prior the government pushed
the argument that discovery was still ongoing. The government made the court aware that
additional discovery was being processed which could further implicate Mr. Laureano's partake in
the conspiracy. However, that is simply not the case. Today, discovery has been completed and
after a full and thorough review of the evidence against Mr. Laureano the government has not
produced any new information further indicating him above and beyond that of a minor participant.

          The Court's decision to deny bail for Mr. Laureano back on October 18, 2019 was based
on limited discovery and the prospect that Mr. Laureano may be a major player. At least that was
one of the government's main arguments. The Court seem unsure as to whether to treat Mr.
Laureano as a major or minor participant. However, now that discovery is complete and the dust
has settled, the Court now has a better clearer understanding as to the specifics of Mr. Laureano's
overt acts for bail detention or release purposes. Here, Mr. Laureano should be afforded bail given
that the government at this juncture and six months later cannot demonstrate by clear and
convincing evidence that Mr. Laureano' s role was that of a major player responsible for more than
500grams of crack cocaine.


                               HEAL TH AND SAFETY AT RISK

         In addition to the aforementioned, at the present moment, Mr. Laureano is in isolation at
the Westchester County Jail because many of the inmates in his unit have tested positive for the
Coronavirus. On April 2, 2020 it was reported that at least 23 Westchester County Jail Workers
and 6 inmates tested positive for Coronavirus. Moreover, presently no civilian visitation is allowed
at the jail because of the virus. In addition, both Governor Cuomo and Mayor Bill de Blasio have
declared a state of emergency throughout the state and city of New York. At the present moment
New York is considered a major disaster area. People are mandated to practice social distance at
a minimum of six feet apart. Here, Mr. Laureano should be treated as a low level offender and
released out of safety and health concerns. Again, in view of the fact that Mr. Laureano is a minor
player for all the reason so stated, his release from the Westchester County Jail out of an abundance
of caution for his personal safety should be granted.

                          FIGHT RISK/DANGER NOT APPLICBLE

       For all the reasons stated above, Mr. Laureano poses no flight risk or danger to the
community. Here, the charges against him are not of a violent nature, involve weapons or include
a large quantity of drug sell. Moreover, Mr. Laureano does not have any history of violence or
weapons arrest. One a reasonably argue that Mr. Laureano's involvement does not rise to the level
of a B-1-A. In fact as per the discovery presented Mr. Laureano's overt acts fall in the range of
Bl-C category. This drastically reduces the fight/danger factor exponentially.

       In addition, Mr. Laureano is a born United States citizen and a lifelong resident of the City
of Nt1w York. liiB tmtirn immediate and extended family :!ll liv~ in th~ Tri-State Arell. Thig
            Case
            Case 7:19-cr-00666-KMK
                 7:19-cr-00666-KMK Document
                                   Document 97
                                            98 Filed
                                               Filed 04/20/20
                                                     04/21/20 Page
                                                              Page 44 of
                                                                      of 44
                                            -------- -           -----~--                -




includes his daughter and the mother of his child. He is fully backed by the support, love and care
of his entire family. This again, gives Mr. Laureano very strong ties to the community which helps
the court in assessing the flight/danger factors. Mr. Laureano does not even have a valid United
States passport. He has not been outside the United States in over ten years and does not leave the
state of New York for travel or vacation purposes.

         Finally, at the time of his arrest, Mr. Laureano was gainfully employed on a full time basis
at Elite Glass Installation located in Kaerny New Jersey. He was working on the books where he
was paid bi-weekly via a check. The check stubs reveal that he was working well over 40 hours
per week. All indication point to the fact that Mr. Laureano was starting to turn his life around.
He was going from home to work and back home. He was becoming a positive and productive
member of society for all intent and purposes. At the time of his arrest he had been working for
approximately three months. These strong community ties certain help reduce the risk of
flight/danger by Defendant.

        There are conditions of release that can be implemented to provide greater assurance
against risk of flight; for example, increased bail, closer supervision, and electronic monitoring,
that could allay the Court's concerns in that regard.

                                                  CONCLUSION

        Wherefore, for all the reasons aforesaid, Defendant respectfully moves the Court to
review and reconsider Mr. Laureano's current bail status and release him with the necessary
conditions deemed fair and just pursuant to 18 USC § 3142(i). Counsel hopes and prays for your
Honor's better judgment.


 The Government is to respond to this letter by
 4/21/20.

 So Ordered.
                                                               Respectfully Submitted,

                                                                //S// VMU
 4/21 /20                                                      Victor M. Urbaez, Esq.
                                                               Attorney for Defendant
                                                               JeanCarlos Laureano

Cc: All Counsel &
AUSA Christopher Brumwell
